            Case 3:19-cv-00096-WWE Document 1 Filed 01/18/19 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

KACIRAH NELSON,                                        Civil Action No.:

             Plaintiff,
       v.

FIRST TRANSIT INC.,
                                                       January 18,2019
              Defendant.

                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that the defendant, First Transit Inc. ("First Transit"), files this

Notice of Removal in accordance with 28 U.S.C. §§ 1332, 1441, and 1446.             First Transit

removes this action from the Superior Court of the State of Connecticut, Judicial District of

Hartford at Hartford (the "Superior Court Action") to the United States District Court for the

District of Connecticut. As its reasons for removal, First Transit states:

       1.      By Summons and Complaint, the plaintiff, Kacirah Nelson, commenced a civil

action against First Transit in Connecticut Superior Court titled Kacirah Nelson v. First Transit

Inc., Docket Number HHD-CV19-6105737-S.

       2.       A true and correct copy of the Summons and Complaint served by plaintiff on

First Transit is attached hereto as Exhibit A and constitutes all processes, pleadings and orders

served upon defendants in this action to the present date. 28 U.S.C. § 1446(a).

       3.       First Transit was served with the Summons and Complaint on or about December

21, 2018. This Notice of Removal is being filed within 30 days of the date on which First

Transit was served with a copy of the Complaint in the Superior Court Action. 28 U.S.C. §

1446(b).
            Case 3:19-cv-00096-WWE Document 1 Filed 01/18/19 Page 2 of 18



       4.      This Court has diversity subject matter jurisdiction under 28 U.S.C. § 1332(a), for

the following reasons:

               a)        There is complete diversity of citizenship among the parties. Plaintiff is a

citizen of the State of Connecticut. See Complaint,    ~   1. First Transit is a Delaware corporation

with its principal place of business in Cincinnati, Ohio, and therefore it is a citizen of both

Delaware and Ohio for diversity jurisdiction purposes. See id,      ~   2.

               b)        The matter in controversy exceeds the sum or value of$75,000, exclusive

of interest and costs. The Complaint asserts claims for race discrimination and hostile work

environment under the Connecticut Fair Employment Practices Act ("CFEPA"), Conn. Gen.

Stat. § 46a-60 et seq, arising from plaintiffs employment with First Transit and the termination

of that employment on or about April 2, 2018. Plaintiff alleges that she "has suffered, and will

continue to suffer, lost wages and fringe benefits, as well as other consequential loss and

damages." Complaint, Count One,~ 27 and Count Two,~ 25. Plaintiff also alleges that she "has

suffered and will continue to suffer in the future, considerable emotional and psychological pain

and suffering." Id, Count One,      ~   29 and Count Two,   ~   27. In her Prayer for Relief, plaintiff

seeks monetary damages, reinstatement or front pay, attorney's fees and costs under the CFEPA,

and "[a]ny other allowable relief." Complaint, Prayer for Relief.

       6.      This Notice of Removal is being filed in the District of Connecticut, the District

Court of the United States for the district and division within which the Superior Court Action is

pending. 28 U.S.C. §§ 1441 and 1446(a).

       7.      Attached hereto as Exhibit B is a copy of the Notice to Superior Court, Judicial

District of Hartford at Hartford, of Filing of Notice of Removal, which is being filed with the

Superior Court. 28 U.S.C. § 1446(d).



                                                  2.
          Case 3:19-cv-00096-WWE Document 1 Filed 01/18/19 Page 3 of 18



       WHEREFORE, First Transit respectfully requests that this Action be removed and

hereinafter proceed in the United States District Court for the District of Connecticut.



                                          DEFENDANT, FIRST TRANSIT INC.

                                          Is/ Stephen P. Rosenberg
                                          Stephen P. Rosenberg (CT26601)
                                          LITTLER MENDELSON, P.C.
                                          265 Church Street, Suite 300
                                          New Haven, CT 06510
                                          Telephone: 203.974.8700
                                          Facsimile: 203.974.8799
                                          sprosenberg@littler. com

                                          Its Attorney




                                                 3.
Case 3:19-cv-00096-WWE Document 1 Filed 01/18/19 Page 4 of 18




               EXHIBIT A
                             Case 3:19-cv-00096-WWE Document 1 Filed 01/18/19 Page 5 of 18

SUMMONS ·CIVIL
JD.CV·1 Rev. 4-18                                                                                                    STATE OF CONNECTICUT.
C.G.S. H 51448, 51-347, 51-349, 51·HO, 52-45a,                                                                          SUPERIOR COURT
52-48, lfi-251, P.B. H S.1 thiOUgll s-21, 11-1. 10..13
                                                                                                                                    www.jud.etgov     ·
See ather side far Instructions
     "X" if amount. legallntemt or property In demand, not Including Interest and
0    casts is less than $2,500.
r:;, "X" If amount, legal interest or property in demand, not Including Interest and
~ costs Is 12,500 or more.
0    ''X" If clainlng other reHef in adclltlon to or In Ueu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you ara hereby commanded to make due and legal service of
this Summons and attached Complaint
 Addreaa a1 coun a1e111 when~ Olld at111r papera ltllll be Dell birr. lhtf. Jolin IIIII Iip codlfJ Telapt!c~M number al dart
(C.G.S. §f 51-:Hf. 1114101                                                                     ,..., ..... ctltftl
95 Washington St, Hartford, CT 06106                                                           ( 880 )548-2700
 X Judldal Dilbid                                        AI (Town Ill MliCII
     Houaino SauiDft               0 ::..,,              Hartford
For the Plaintiff(&) please enter the appearance of:




      Firat          Namo:      Nelson Kaclrah
     Plaintiff       Adllllna: 130    Plain Drive, East Hartford, CT 06118
    Additional       Nlma:
     Plaintiff       Acldren:
      Flm
    Dafondant
    Addlt!onal
    Defendant
    Additional       Nanur.
    Defendant        Addm~a:

    Addlllonal
    Defendant
Notice to Each Defendant
1. YOU ARE BBNG SUED. Thla paper Ia a SUrrmons In 1 fawlufL The complalnl attached to thele papers allltell the claims that ach plalntlll II making
    against you In thiiiiWiull.
2. To be notified of funhat proceedings. you or your attorney must ale a form called an •Appearance• with the cl*'t of the above-named Court at the above
    Cowt address on ar before the second day after the above Re!Um Date. Tbe Return Dale II nol a h8aJ1ng elite. You do not have ta come to court Gn lha
    Retum Date unleu you receive a 1eparate notice tellng you 10 come to court.
:1. If you or your auorney do not me a wrttttn •Appurance" form on time, a judgment may be entered against you by defd lhl •Appearance" ronn may be
    obtained at the Court addreu aboVe or at ww.v.jud.ct.gov under "Court Forms.•
4. If you believe that you have IIISUI'Ince that may cover lhe claim lhlt II being made against you In this lawsuit. you lhOuld Immediately contact your
    Insurance representaDve. Other aclon you may have to lake II described In the Connadlcu1 PrKtlca Book \\ftlch may be found In a auperlor CDUit law
    library or on-line at wwwJurJ.t:Lgo~ under -court Rules."
1. rr you have q            aboullha Summona and Complalnl. you ahould l8lk to an allomey qulcldy. Tbe Cterll or court IS not allowed to give aciYico on
    legal quoatto



                      algnedbyl           :
a. e a            has been done aa lhat the Plafnlllf(a) w11 not be denied accen to lha courts.
b. It Is the respo1'151bllty olthe Plaln1lft'(a) 10 ue that aeNice Is made In lhe manner J)tOVIdecS by law.
c. The Clerk Ia no1 penniUad ta give any legal edVIc:e In connec11on with any lawsuiL
d. The Clertl signing this Summons at the request of the Plalntlrl(s) Is not responsible In any way for any emn or 011\s,.111 '~"' " ' '~~n..~· .1.
   In lhe Sl.lmmons. any allegallans contained In !he Complaint. or the seiV!Ce or the SUmmons or Complaint.


 I certify I have read and          SiGned (Seu.Reswunted PWntiltJ
 understand the above:
                                                                               (Page 1 of 2)
            Case 3:19-cv-00096-WWE Document 1 Filed 01/18/19 Page 6 of 18



RETURN DATE: JANUARY 22, 20J8                                         SUPERIOR COURT

KACIRAH NELSON                                                        J.D. OF HARTFORD

v.                                                                    AT HARTFORD
FIRST TRANSIT, INC.                                                   DECEMBER 18, 2018

                                          COMPLAINT

COUNT ONE:              Race Discrimination in violation of Conn. Gen. Stat. 46a-60(a)(l)

       1.       The Plaintiff, Kacirah Nelson (hereinafter referred to as "Plaintiff'), was and is a

resident of the City of Hartford, State of ConneCticut.

       2.       The Defendant, First Transit, Inc. (hereinafter referred to as "the Defendant"), is a

foreign corporation organized and existing under the laws of the state of Delaware with a

principal place of business located at 600 Vine Street~ Suite 1400, Cincinnati, OH, 45202.

       3.       Plaintiff filed an administrative complaint with the Commission on Human Rights

and Opportunities on or about July 22, 2018. Plaintiff received a Release of' Jurisdiction letter

from the CHRO dated September 28, 2018. Said Release of Jurisdiction letter is attac~ed he~~o

as Exhibit A.

       4.       The defendant company is a bus service providing transportation services to the

University of Connecticut.

       S.       Plaintiff began working for the defendant on A\lg~st 7, 2017, 8$ a full-time, lead

dispatcher. Plaintiff worlced in Storrs, Connecticut at a branch servicing the area in and around

the University of Connecticut.

       6.       Plaintiff is African American.

       7.       Plaintiff is black.

       8.       Plaintiff was the only African American ~ her position at the Storrs location.


                                                  1
             Case 3:19-cv-00096-WWE Document 1 Filed 01/18/19 Page 7 of 18



        9.      Throughout Plaintiffs employment! her performance with the defendant was

good.

        10.     Throughout Plaintiff's empl~yment, she reported to Ryan. Visci, gen~ral manager,

Rasheen Ferene, supervisor; Christ~ George, safety manager, Margo Rossiter, night supervisor,

and Guy Lowe, road supervisor.

        11.     Throughout Plaintiff's employment with First Transit, Plaintiff was subjected to

racial discrimination and differential treatment.

        12.     An example of such differential treatment includes an instance when Plaintiff was

wrongfully disciplined for an incident involving the evacuation of UCONN students from a

dormitory.

        13.     The students were provided with transpOrtation due to a dormitory experiencing

technical problems with its utilities. As part of the evacuation plan, extra drivers were caned .in

and were in their assigned piaces of duty. Initially. Plaintiff was also asked to work late that day.

However, Plaintiff was later informed by Margo          Rossiter~   the on-site supervisor, that the b.._s

services were unnecessary as the students there were not using thel'f.l.

        14.     Plaintiff was subsequently told to not work late and one of the three additional

driven? was sent home. Later that same day, Plaintiff received a phone call from Charlie            G~d,

the UCONN Transportation Cootdinator, who asked the plaintiff to brief him on the response

plan. Plaintiff was unable to provide a response that he deemed satisfactory and the plaintiff was

subsequently written up the next day.

        15.     Plaintiff was written up even though Margo Rossiter, the supervisor on duty that

evening, came to the plaintiff's defense and assumed responsibility for what hfwpen~.




                                                    2
           Case 3:19-cv-00096-WWE Document 1 Filed 01/18/19 Page 8 of 18



       16.     Plaintiff was the only employee disciplined for what took place that day~ similarly

situated Caucasian employees were not disciplined.

       17.     Upon info1111ation ·and belief, First Transit maintains a progressive discipline

policy. Plaiptiffwas not affQrded t~ opport~ity for progtessjve discjpline.

       18.     Another dispatcher who is Caucasian, Crystal Sparks, was involved in tWo

accidents while on the job and in both instances those accidents were the result of her not

following established workplace procedures. She was n~ver written up for her job perfonnance.

       19.     Plaintiff was· the only employee written up for using a cell phone While on the jot?.

However, this was a work place issue as all employees were ka:~own to use their celi phones while

on duty.

       20.     Another example of differential treatment is when the Plaintiff was erroneously

accused of having three busses following each other for ninety minutes. This event was the result

of another employee~s actions.

       21.     Additionally, ·pJ~ntiff was paid a wage. of $15 per hour, the rate of a part~time

dispatcher.

       22.     Plaintiff was paid this rate despite being a full-time employee. Plaintiff was told

she was being paid the lesser rate because Plaintiff did not have a commercial driver's license.

However, having a commercial driver's license is not needed for performing· the job of a·

dispatcher.

       23.     Upon infonnation and belief. similarly situated Caucasian employees were paid

higher wages than the plaintiff.

       24.     Plaintiff was ultimately terminated on April2, 2018. Plaint.iffwas infonned ofher

tennination by Ryan Visci, the general manager.



                                                 3
             Case 3:19-cv-00096-WWE Document 1 Filed 01/18/19 Page 9 of 18




        25.     The Defendant terminated the Plaintiffs employment and disCriminated against

the Plaintiff in the tenns! conditions and/or privileges of her employment on the basis of her race.

        26.     The foregoing conduct of the Defendant constitutes unlawful discrimination and

tennination of employment in violation of the Comecticut Fair Employment Practices Act.

        27.     As a result of the foregoing unlawful conduct of the Defendant, Plai~tifl'          bas
suffered, and will continue to suffer, lost wages and fringe benefits, as well as other consequential

losses and damages.

        28.     As a further result of the foregoing unlawful conduct of the Defendant, the Plaintiff

has expended attorney's fees and costs in ord~r to secure the right to which she is entitled.

        29.     As a further result of the foregoing unlawful conduct of the Defendant. the Plaintiff

has suffered and will continue t9 suffer in the    future~   considerable emotional and psychological

pain and suffering.

COUNT TWO:              Hostile Work En,•ironment in violation of Conn. Gen. Stat. 46a-
                        60'(a)(8)

        1.      The Plaintiff repeats and re-alleges paragraphs 1 through 24 above= and

incorporates them as paragraphs 1 through 24 of this Second Count as if fully stated herein.

        24.     The Defendant subjected Plaintiff to a hostile work environment.

        25.     As a. result of the foregoing unlawful conduct of the         Defendant~   Plaintiff has

suffered, and will coptinue to suffer, lost wages and fringe benefits, as. well as other consequential

losses and damages.

        26.     As a further result of the foregoing iJnlawful conduct of the Defendant, the Plaintiff

has expended attorney's fees and costs in order to secure the right to which she is entitl~.

       27.      As a further result of the foregoing unlawful conduct of the Defendant, the Plaintiff




                                                   4
         Case 3:19-cv-00096-WWE Document 1 Filed 01/18/19 Page 10 of 18




has suffered and will continue to suffer in the future, considerable emotional and psychological

pain and· suffering.


                                                   tHEP.~F.F
                                                   KACDv.Ji .$· ON


                                                                  y,·E.sQ.
                                                                 CicctiieJto LLP
                                                   364 f~in Avenue
                                                   Hart{ord, CT 06114
                                                   Phone: -(860) 29~·3457
                                                   Fax: ·(860) 296:-0676
                                                   Juris:419987
                                                   Email: mreilly@ciechi"etloes(J.com




                                               5
            Case 3:19-cv-00096-WWE Document 1 Filed 01/18/19 Page 11 of 18




RETURN DATE: JANUARY 22, 2018                                       SUPERIOR CO~T

KACIRAH NELSON                                                      J.D. OF'HARTFORD

v.                                                                  ;\T fi.ARTFORD

FIRST TRANSIT, INC.                                                 DECEMBER 18, 2018


                                     PRAYER FOR RELiEF'

WHEREFORE, the Plaintiff prays for the following relief:

       I.      Monetary damages;

       2.      Reit:Jstatement or front pay;

       3.      Attorney's fees and costs;

       4.      Any other allowable relief.


                                                   THE ·PLAINTIFF
                                                   K.ACIRAH NELSON



                                                   MK:rtae:v'Jf Reilly, Esq.
                                                   Clet:ttte1TOo 8:. Cicchiello LLP   ~-,_
                                                   364 Franklin Avenue
                                                   Hartford, CT 06114
                                                   Phone: (860) 296-3457
                                                   Fax: (860) 296-0676
                                                   Juris:419987
                                                   Email: mreillv@cicchielloesg.com




                                               6
         Case 3:19-cv-00096-WWE Document 1 Filed 01/18/19 Page 12 of 18




RETURN DATE: JANUARY :Z:Z, 2018                               SUPERIOR COURT

                                                              J.D. OF HARTFORD
KACIRAH NELSON
                                                .•
v.                                                            AT.HARTFORi>

FIRST TRANSI'J', INC.                           :             DECEMBER 18,.2018

                          STATEMENT OF AMOUNT·INDEMAND

       The Plaintiff herein certifies that the amount in demand is in excess of 15,000.00.

exclusive of interest and costs.




                                                THE PLAINTIFF
                                                KACiRAH NELSON



                                                             eilly: £sq.
                                                    c . o 8:. Cic<:hi.ell~ :LLP
                                                364 Franklin Avenue
                                                Hartford, CT 06114'
                                                Phone: (860) 296.;3457
                                                Fax: (860) 296-0676'
                                                Juris:419987
                                                Email: mreilly@cicchielloesg.com




                                            7
..   .    Case 3:19-cv-00096-WWE Document 1 Filed 01/18/19 Page 13 of 18



                                                      .              •

                        EXHIBIT A
                        ..   .   ...   .   ....




     -.

                                           .      .




                                                                           ..




                                                  8
                                                            .
.   '   f
                   Case 3:19-cv-00096-WWE Document 1 Filed 01/18/19 Page 14 of 18




                                 STATE OF CONNECTICUT
                     COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES


        Kacjrah Nelson
        COMPlAINANT                                                          CHRO No. 1840423

        vs.                                                                  EEOC No. 16A20 ISO 13 72

        First Transit Inc.
        RESPONDENT

                                              RFI F4SE OF JURISDICDON

        The Commission on Human Rights nnd Opportunities hereby releases its jurisdiction over the above-identified
        complaint. The Complainant is authorized to commence a civil action In accordance with CONN. OEN.
        STAT. § 46a·l 00 against the Respondent in the Superior Court for the. judie~! dislrict in which the
        discriminatory practice is alleged to have occurred~ in which the Respondent transacts business or in which
        the Complainant resides. If this action involves a state agency or official. it may be brought in the Superior Court
        forthejudicial district of Hartford.

        A copy ofany civil action brought pursuant to this release must be served on the Commission at RQJ@ctp or
        at 450 Columbus Blv~ Suite 2~ Hartford: CT 06103 at the same time all other parties are served. Electronic
        service is preferred. THE COMMISSION MUST BE $ERVED BECAUSE IT HAS A RIGHT TO
        INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT
        TOCONN.GEN.STAT. §468·103.

        The CoroplaimVJlmust bring an action in Syperior Court within 90 days ofreceipt ofthis release and within two
        Years of the date of filing the complaint with the Commission unless circumstances tolling the statute
        of limitations are present.



        DATE: 9/2812018
                                                                    Tanya A. Hughes~ t:xecuuve UJrector



        Service:
        Complainant: kaynty7@gmail.com;
        Complainant's attorney: mmichaud@cicchielloesg.com
        Respondent: Matt.Dunning@firstgroup.com
Case 3:19-cv-00096-WWE Document 1 Filed 01/18/19 Page 15 of 18




                 EXHIBIT B
            Case 3:19-cv-00096-WWE Document 1 Filed 01/18/19 Page 16 of 18




DOCKET NO. HHD-CV19-6105737-S                         SUPERIOR COURT

KACIRAH NELSON,                                       J.D. OF HARTFORD

              Plaintiff,                              AT HARTFORD
       v.
FIRST TRANSIT INC.,
                                                      January 18,2019
              Defendant.


       NOTICE TO SUPERIOR COURT OF FILING OF NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,

Defendant First Transit Inc. today filed a Notice of Removal of this action in the United States

District Court for the District of Connecticut. A copy of said Notice is attached hereto as Exhibit

A. This Notice to Superior Court was filed and served pursuant to 28 U.S.C. § 1446(d).



                                                  DEFENDANT, FIRST TRANSIT INC.

                                                  Is/ Stephen P. Rosenberg
                                                  Stephen P. Rosenberg (CT26601)
                                                  LITTLER MENDELSON, P.C.
                                                  265 Church Street, Suite 300
                                                  New Haven, CT 06510
                                                  Telephone: 203.974.8700
                                                  Facsimile: 203.974.8799
                                                  sprosenberg@littler. com
                                                  Juris No. 426891

                                                  Its Attorney
           Case 3:19-cv-00096-WWE Document 1 Filed 01/18/19 Page 17 of 18




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of January, 2019, a copy of the foregoing was sent

via email and first class mail, postage prepaid, to all counsel and pro se parties of record as

follows:


Michael J. Reilly, Esq.
Cicchiello & Cicchiello LLP
364 Franklin Avenue
Hartford, CT 06114

mreilly@cicchielloesq. com




                                                       Is/ Stephen P. Rosenberg
                                                       Stephen P. Rosenberg (CT26601)




                                                  2.
           Case 3:19-cv-00096-WWE Document 1 Filed 01/18/19 Page 18 of 18




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of January, 2019, a copy of the foregoing was sent

via email and first class mail, postage prepaid, to all counsel and pro se parties of record as

follows:


Michael J. Reilly, Esq.
Cicchiello & Cicchiello LLP
364 Franklin Avenue
Hartford, CT 06114

mreilly@cicchielloesq. com




                                                       Is/ Stephen P. Rosenberg
                                                       Stephen P. Rosenberg (CT26601)




                                                  4.
